Dismissed and Opinion Filed August 26, 2014




                                               S    In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                            No. 05-14-00853-CV

                CRAIG S. PITTMAN AND KELLY KONCAK PITTMAN, Appellants

                                                      V.

                   FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                            On Appeal from the 193rd Judicial District Court
                                         Dallas County, Texas
                                 Trial Court Cause No. DC-14-00396

                                   MEMORANDUM OPINION
                                Before Justices Bridges, Francis, Lang-Miers
                                         Opinion by Justice Bridges

       This is an appeal from a trial court order granting, pursuant to Texas Rule of Civil Procedure

736.8, the application for a home equity foreclosure order. See TEX. R. CIV. P. 736.8. Appellee moves to

dismiss the appeal on the ground that such an order is not appealable. See id. 736.8(c). Though given

time to respond to appellee’s motion, appellants have failed to do so.

       Rule 736.8(c) specifically provides that an order granting the application for a home equity

foreclosure order is not subject to appeal and must be challenged in a separate, original proceeding. Id.

Because appellants challenge an unappealable order, we grant the motion and dismiss the appeal for want

of jurisdiction. Id.; see also TEX. R. APP. P. 42.3(a).

                                                             /David L. Bridges/
                                                             DAVID L. BRIDGES
140583F.P05                                                  JUSTICE
                                           S
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           JUDGMENT

CRAIG S. PITTMAN AND KELLY KONCAK                      On Appeal from the 193rd Judicial District
PITTMAN, Appellants                                    Court, Dallas County, Texas
                                                       Trial Court Cause No. DC-14-00396.
No. 05-14-00853-CV        V.                           Opinion delivered by Justice Bridges. Justices
                                                       Francis and Lang-Miers participating.
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Federal National Mortgage Association recover its costs, if any, of this
appeal from appellants Craig S. Pittman and Kelly Koncak Pittman.


Judgment entered August 26, 2014




                                             –2–